In this action of tort the minor plaintiff seeks compensation for personal injuries and her father seeks consequential damages as a result of an accident in which she was struck by a streetcar owned by the defendant. The accident occurred at the defendant’s authorized inbound stop on Huntington Avenue in Boston. The case was tried before a judge and jury; at the close of all the evidence the defendant filed a motion for directed verdicts, which was granted. The plaintiffs excepted. We think there was error. The jury could have found that the minor plaintiff was struck by the streetcar while waiting for it at the authorized stop. It could have been found that there were some twenty or twenty-five people crowded on the harrow landing, which was three feet, four inches wide, and which was made even narrower by the streetcar’s overhang of one foot, nine and three-quarters inches. The jury also could have found that since the car was fully loaded with passengers the operator had no intention of stopping, that contrary to Custom he 'gave no warning but proceeded through the area, and that he did not stop after the accident. Failure to exercise reasonable care could thus have been found, and the jury should have been allowed to pass on the issue. LaBelle v. Boston Elev. Ry. 265 Mass. 482, 484.

Exceptions sustained.